Citation Nr: 0830057	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman - private 
attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his physician


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

The record in this case shows the veteran appealed a 1995 
rating action that denied service connection for PTSD.  
Eventually, in a September 2002 decision, the Board granted 
service connection for this disability, and in an October 
2002 rating decision, the RO assigned a 10 percent disability 
evaluation, effective from November 1993.  The veteran 
appealed that initial rating, and in a March 2005 Board 
decision, the evaluation was increased to 30 percent, 
effective from November 1993.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(Court).  Following a joint motion for remand, in June 2006, 
the Court ordered that the Board decision be vacated to the 
extent it denied a rating in excess of 30 percent, and 
remanded the matter to the Board for compliance with the 
terms of the joint motion.  The Board, in July 2007, remanded 
the case to the RO, for the development required to comply 
with the joint motion.  The case has since been returned to 
the Board.  For the reasons set out below, further remand is 
necessary.  

In addition to the foregoing, it is observed that in February 
2004, a hearing was scheduled at the veteran's requested 
before a Decision Review Officer at the RO, but the veteran 
failed to report for this hearing.  Also, in October 2002, 
the veteran indicated that he wanted to be service connected 
for diabetes mellitus due to Agent Orange exposure and 
impotency due to diabetes mellitus.  As these claims have not 
yet been adjudicated, they are referred to the RO for 
appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As requested in the last Board remand, treatment records were 
obtained, and the veteran was provided with a VA examination, 
which he underwent in February 2008.  At this examination it 
was noted that the veteran had worked for about 15-16 years 
but was then retired due to a back condition.  The 
examination report indicates that the veteran was given 
Social Security Administration (SSA) disability roughly 3 
years earlier, which the veteran informed the examiner was 
for his mental condition as well as his back.  

The Court has held that relevant medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
folder before a decision is rendered on the veteran's claim.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
In this case, the veteran's claim involves a mental 
disability, and he himself indicated that his SSA award was 
based in part on his mental condition.  As such, VA is 
obliged to attempt to obtain and consider those SSA records. 
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board also notes that this was the first time the Board 
became aware of the fact that the veteran was receiving SSA 
disability; and, as such, there was no earlier occasion when 
the records could have been sought.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

